Citation Nr: 1447277	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis claimed as calcified pleural plaques as a result of asbestos exposure.


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1958 to May 1962 and from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board has recharacterized the claim as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in March 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's asbestosis claimed as calcified pleural plaques is related to active military service or events therein, to include asbestos exposure.


CONCLUSION OF LAW

Asbestosis claimed as calcified pleural plaques, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in December 2009, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided a VA respiratory examination most recently in October 2011.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's asbestosis was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that while the Veteran has challenged the adequacy of the opinion, as will be discussed in detail below, he does not specifically challenge the competency of the examiner, and, therefore, the examiner is presumed to be competent.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the aforementioned March 2014 hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) specifically addressed the criteria for service connection and suggested that a medical opinion would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which provides guidelines for considering compensation claims based on exposure to asbestos.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21. 

In December 2005, M21-1, Part VI was rescinded and replaced with a new VA Adjudication Procedure Manual, M21-1MR.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The applicable section of M21-1MR is Part IV, Subpart ii, Chapter 1, Section H, topic 29.  It lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of asbestosis.  See October 2011 VA examination.  

The Veteran asserts that he has respiratory disease as a result of exposure to asbestos while serving aboard the USS Union, USS Elokomin, and a U.S. Submarine Base in New London, Connecticut, as a postal clerk.  See VA Form 526, December 2009; Veteran's statement received December 2009.  Specifically, the Veteran asserted during his March 2014 Board hearing that he was exposed to asbestos in the areas where he slept aboard the USS Union and Elokomin because there were pipes overhead with exposed asbestos.  On the USS Union, vibration from the engine caused dislodged dust from the pipes regularly and aboard the USS Elokomin he was required to refit the mess hall which included replacing overhead that covered the pipes and wiring system and dust was dislodged from these areas during the refit.  Exposure to asbestos also occurred while serving in Rome and Naples, Italy in buildings constructed with asbestos.  

As an initial matter, the Veteran's service personnel records confirm that he served aboard the USS Elokomin.  See Enlisted Performance Record.  The Veteran's DD-214 indicates he served aboard the USS Union. The Board concedes that it is certainly conceivable that he was in close proximity to asbestos while on active duty.

The Veteran's service treatment records reflect multiple in-service lung and chest examinations were normal, including upon entry and exit examinations.  The entrance examination noted X-rays were not done.  See examinations dated April 1958 for enlistment, March 1962 extension of enlistment, April 1962 exit, August 1962 re-enlistment, October 1967 discharge and immediate re-enlistment and March 1970 exit.  The Veteran denied complaints of chronic or frequent colds, shortness of breath, pain or pressure in chest and chronic cough on reports of medical history throughout service.  See Report of Medical history dated April 24, 1958 and August 4, 1962.  An April 1958 health record documented the physical examination upon reporting aboard to recruit training found the Veteran had an azygous lobe.  Multiple chest x-rays were conducted in-service which documented an azygous lobe including x-rays from May 1958, August 1962 which noted otherwise findings appeared normal.  Chest x-rays were noted as negative or essentially negative in June 1959, March 1962, April 1962 and October 1967.  An October 1968 chest x-ray found what appeared to be some calcification in the Veteran's upper lobe region but no evidence of active disease was found, otherwise the chest was normal with an azygous lobe.  A January 1969 x-ray noted no apparent changes were seen since October 1968 and no active disease was found in an April 1969 x-ray, though calcifications were noted in the right upper lung field laterally from healed disease.  A February 1970 chest x-ray again noted no active disease was seen although calcifications in the right apex were from healed granulomatous disease with no change since January 1969.  The Veteran had bronchitis documented in August 1961, chest cold with a cough in January 1964, a cough, malaise and fever in April 1965.  The Veteran's STRs support a finding of an in-service injury but do not provide any relevant link between service and his current condition.  

The Veteran was afforded a June 2010 VA respiratory examination.  The impression was a moderate sized hiatal hernia, pleural and parenchymal scarring in both lung apices, mostly on the left, calcified pleural plaque on the left consistent with previous asbestos exposure and an azygous lobe.   The diagnosis was asbestosis evidence by pleural plaque on chest x-ray and chest CT.  There was a normal lung examination and there were no lung limitations.  The VA examiner opined asbestosis and plaque was noted in the left upper lung only and no calcification or plaque was evident in the Veteran's right upper lung.  Therefore, it was less likely that the calcification in the right upper lung in October 1968 was caused the asbestosis plaque noted in the Veteran's left lung at the time of the examination.  

The Veteran was afforded a further VA examination in October 2011.  The Veteran was diagnosed with asbestosis, with a date of diagnosis as November 2009.  The VA examiner provided a negative nexus opinion.  It was noted the Veteran had minimal exposure to asbestos during active duty service.  His treatment records were negative for pleural plaques until 2009.  The Veteran had a twenty five year history with exposure to diesel fumes.  The Veteran also had employment as an oil field worker.  The examiner found the claimed condition less likely than not incurred in or caused by service, with the rationale that the Veteran had minimal asbestos exposure in service, and his chest x-rays were negative for pleural plaques until 2009.  Notably, he had a 25 year history of employment as a long distance truck driver, with exposure to diesel fumes.  He also had employment as an oil field worker.  It was found "more likely" that the asbestosis "is at least as likely caused by his employment exposure after his active duty service, and is less likely than not due to his minimal exposure with active duty service."

Significantly, the Veteran has contested the findings in the October 2011 examination report, specifically, that the examiner did not correctly note the extent of his asbestosis coverage and questions the opinion that it was more likely that truck driving and his employment as an oil worker at least as likely caused his asbestosis.  To that point, the Court and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Here, the Board finds that the examiner fully assessed the extent of asbestos exposure, based upon a claims file review and an interview with the Veteran, and the examiner further cited the lapse of time between service and the diagnosis as a basis for the opinion.  Consequently, the Board is fully satisfied with the adequacy of this opinion.

The Veteran is competent to report symptoms such as shortness of breath or that in-service doctors told him he had calcification in the right side of his chest.  However, to the extent that he is attempting to establish an etiological link between his in-service calcifications and his currently diagnosed asbestosis, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, the Veteran's assertions regarding the etiology of his asbestosis are afforded little probative weight.  

Absent competent and reliable lay or medical evidence relating asbestosis to service, and in consideration of the VA opinions discussed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis claimed as calcified pleural plaques as a result of asbestos exposure is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


